Order unanimously affirmed without costs. Memorandum: The Surrogate properly denied the natural mother’s petition to revoke the judicial consent to adoption on the ground of duress (see, Domestic Relations Law § 115-b [2], [7]). The facts alleged by petitioner "do not constitute the 'kind of force’ which would sustain a finding of duress and thereby warrant the vacatur of a natural parent’s consent to an adoption” (Matter of Baby Boy L., 144 AD2d 674, 675, lv denied 74 NY2d 606, cert denied sub nom. Laurence v Anonymous, 493 US 918, citing Matter of Podmore v Our Lady of Victory Infant Home, 82 AD2d 48, 51). Because the allegations of the petition are insufficient on their face, the court did not err in failing to conduct a hearing (see, Matter of Podmore v Our Lady of Victory Infant Home, supra; see also, Matter of Female R., 202 AD2d 672). (Appeal from Order of Erie County Surrogate’s Court, Mattina, S.—Adoption.) Present—Green, J. P., Fallon, Callahan, Doerr and Davis, JJ.